El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Esta acción fue entablada para redimir una casa y solar de una venta condicional que los demandantes alegan haber sido solamente una hipoteca. El 7 de marzo de 1910, la Corte de Distrito de Mayagüez dictó en el presente caso, la siguiente sentencia:
Esta causa fué llamada para juicio el día once de febrero del910, compareciendo los demandantes por sus abogados Sres. F. L. Cornwell y Fernando Vázquez, y la demandada por el suyo Sr. Miguel Juan Llaneras. Oídos los alegatos, la prueba practicada y considerados los briefs presentados por ambas partes, la corte reservó su decisión basta el día de lioy en que presenta su exposición' de hechos probados y con-clusiones de derecho y de acuerdo con los mismos ordena que los de-mandantes dentro del término de quince días, paguen a la demandada *714la suma de seis mil dollars de principal, más cien dollars en concepto de las mejoras hedías en la finca de que se trata por la demandada y que la demandada devuelva y entregue a los demandantes la posesión de dicha finca y les otorgue tíña buena escritura de traspaso; y en caso de que se negare, que se depositen dichas sumas, dentro del término señalado, en la secretaría de esta corte a la disposición de la deman-dada y que se otorgue dicha escritura por el marshal de esta corte; y se falla este pleito sin especial condena de costas. Regístrese esta, sentencia en el libro correspondiente de la corte y líbrese manda-miento al marshal para su cumplimiento.”
Contra esta sentencia ambas partes apelaron ante este tribunal, habiéndose celebrado ante .el mismo la vista del caso el 11 de enero pasado. No habiendo cumplido ninguna de las partes apelantes con las reglas 42 y 43 de este tribunal, en el acto de la vista y al terminarse la argumentación oral, se lla-mó la atención a esa omisión y a petición de las partes se les concedieron diez días a cada una para presentar un pliego de errores. El último de los días concédidos el demandante pre-sentó un pliego de errores de acuerdo con las reglas, pero no así el demandado.
Aunque la demandada dejó de presentar un pliego de erro-res de acuerdo con el permiso concedido a su abogado el día de la vista antes este tribunal, se tomó una excepción en el acto de la vista en la corte inferior, que consta en los autos y que plantea claramente la cuestión por lo que respecta a su derecho, y como envuelve un error fundamental, si ha sido bien alegada, puede ser considerada en este tribunal, en la ausencia de objeción alguna respecto a ella por la parte con-traria.
Consta en los autos como sigue:
“Al declarar el demandante Juan A. Monagas, manifestó la deman-dada que 'los demandantes trataban de presentar prueba para desvir-tuar la existencia de un documento escrito y esa prueba testifical era impertinente. Los demandantes manifestaron que iban a probar que el documento no era una venta sino que la intención de ellos fué hacer-una, hipoteca. El demandado replicó que sólo era válida la hipoteca *715que constaba en una escritura pública. EÍ juez admitió esa prueba y la demandada tomó excepción.”
Por consiguiente examinaremos primero la cuestión plan-teada por la excepción de la demandada. La demandada vir-tualmente sostiene la proposición de que era inadmisible evi-dencia oral, según nuestro Código Civil, para variar las con-diciones de la venta; y que se liabía dado una interpretación indebida al contrato escrito celebrado entre las partes.
Todo el caso en realidad gira sobre la cuestión 'de si el documento escrito objeto de controversia era una hipoteca o una venta condicional. Si es lo segundo, deben cumplirse las condiciones del mismo; si es lo primero, debe permitírsele al demandante que devuelva el dinero recibido haciéndole un traspaso de los bienes. La verdadera intención de las partes en el momento de otorgar el documento escrito, es la que debe regir en la interpretación que le den los tribunales. Es-to debe averiguarse de las circunstancias que concurrieron en la transacción y del texto del documento mismo. La norma correcta, en los casos en que tenga aplicación, es la continua-ción de la existencia de una deuda n obligación entre las par-tes. De existir tal' deuda n obligación, la venta puede con-siderarse meramente como una garantía de la deuda o como indemnización de una obligación. Por el contrario, si no exis-te deuda u obligación, entonces la transacción no es una hipo-teca y sí meramente una venta con pacto de retracto dentro de un tiempo determinado. Aun cuando cada caso debe con-tener sus propios hechos especiales, ciertas circunstancias se consideran como importantes, y los tribunales las consideran como aclarando la intención real de las partes y la naturaleza ele tales transacciones; tales son la existencia de un contrato colateral ejecutado por el eeclente para el pago de dinero al cesionario, sn obligación de pagar interés, que el precio de la venta sea inadecuado, que el cedente quede todavía en pose-sión de los bienes traspasados, y cualquier negociación o soli-citud de un préstamo con anterioridad o durante la transac-ción que dió lugar al traspaso.
*716La doctrina americana sobre este pnnto no difiere mate-rialmente de los principios enunciados en nuestro Código Civil.
3 Pomeroy’s Equity Jurisprudence, párrafos 1194 y 1195.
Código Civil de Puerto Rico, párrafos 1248, 1249, 1250, 1348, 1410 y 1421.
De acuerdo con estos principios,- debemos considerar el traspaso en este caso como una venta condicional, y que el de-mandante ha faltado al cumplimiento de los términos de la misma.
Estamos, además, convencidos que la excepción del de-mandado estuvo bien tomada y. debió haber sido declarada con lugar; y que la transacción hecha por las partes fue una venta condicional, y que la corte erró en la sentencia dictada. Puesto que todos los señalamientos de errores de los deman-dantes se basan en la suposición de que el contrato fundamental era una hipoteca y nosotros declaramos que es una venta condicional, es innecesario seguir considerándolos aquí.
En cuanto a la primera cuestión legal sometida por los' demandantes, además de su pliego de errores, no podemos con-venir en que en el contrato se haya consignado una causa falsa y por lo tanto rehusamos declararlo nulo, según el artículo 1243 del Código Civil. La segunda cuestión legal es inma-terial después de la apreciación que hemos hecho de la ley y de los hechos del caso según constan en los autos.
Opinando de este modo, debe revocarse la sentencia ape-lada y declararse sin lugar la demanda, sin especial conde-nación de costas.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.